            Case 1:18-cv-10506-ADB Document 90 Filed 10/05/18 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

SAMUEL KATZ, an individual, on his            )
own behalf and on behalf of all others        )       Case No.
similarly situated,                           )       18-cv-10506-ADB
                                              )
                       Plaintiff,             )
                                              )
LIBERTY POWER CORP., LLC, et al.,             )
                                              )
                       Defendants.            )

                           MOTION OF THE UNITED STATES OF
                         AMERICA TO EXTEND THE DEADLINE TO
                           DECIDE WHETHER TO INTERVENE
                                   (ASSENTED TO)

       The United States of America, through its attorney, Andrew E. Lelling, United States

Attorney for the District of Massachusetts, respectfully moves the Court for an extension of time

to decide whether to intervene to defend the constitutionality of the Telephone Consumer

Protection Act of 1991, 47 U.S.C. § 227. The grounds for this motion are as follows:

       1.       On August 6, 2018, Defendants Liberty Power Corp., LLC and Liberty Power

Holdings, LLC (“Defendants”) filed a Notice of Constitutional Question (“Notice”), pursuant to

Rule 5.1 of the Federal Rules of Civil Procedure and 28 U.S.C. § 2403(a). ECF No. 59. The

Notice advised the United States that Defendants had filed a Motion to Dismiss Plaintiff’s First

Amended Complaint and Memorandum in Support thereof (ECF Nos. 55, 56). The Notice

advised the United States that the Defendants had taken the position that the Telephone

Consumer Protection Act (“TCPA”) was unconstitutional. Defendants stated: “47 U.S.C.

§ 227(b)(1)(A)(iii) expressly contains content-based restrictions that violate both the First

Amendment to the United States Constitution (“Constitution”) and the Equal Protection Clause
            Case 1:18-cv-10506-ADB Document 90 Filed 10/05/18 Page 2 of 3



of the 14th Amendment to the Constitution.” ECF No. 59 at 1. This Court has not yet certified

the constitutional question, as required by Rule 5.1(c) and 28 U.S.C. § 2403.

       2.       Rule 5.1 provides that, unless the court sets a later date, the United States may

intervene within 60 days after the notice. In this case, given that the Notice was filed on August

6, 2018, the United States’ current deadline to intervene to defend the constitutionality of the

TCPA is October 5, 2018.

       3.       Counsel for the United States requests more time because the United States has

not yet decided whether to intervene in this action to defend the constitutionality of

§ 277(b)(1)(A)(iii). The approval of the Solicitor General is required for it to intervene in order

to defend the constitutionality of a federal statute. See 28 C.F.R. § 0.21. The process of

obtaining a decision from the Solicitor General generally takes at least several weeks, and

sometimes longer. The Notice only recently came to the attention of the undersigned, who is

responsible, with other divisions within U.S. Department of Justice, for recommending whether

intervention is warranted. Consequently, additional time is needed.

       4.       Further, Plaintiffs have represented to the Court that they intend to file an

Amended Complaint and that they do not anticipate that the Defendants will stipulate to such

filing. See ECF No. 77, p. 2, Plaintiffs’ Unopposed Motion for Extension of Time. Should the

Court nonetheless authorize the filing of the Amended Complaint, and should a motion to

dismiss be thereafter filed, Defendants are required to file and serve a new 5.1 Notice, if their

motion again raises the present – or any other – constitutional challenge to the TCPA. This new

Rule 5.1 Notice would trigger a new 60-day window in which the United States may decide

whether to intervene, thus obviating the need for the U.S. Department of Justice to make a




                                                  2
            Case 1:18-cv-10506-ADB Document 90 Filed 10/05/18 Page 3 of 3



decision on the current Notice (and superseding any deadline the Court might set in response to

this extension motion).

       5.       Finally, both counsel for Plaintiffs and Defendants have consented to this Motion.

       WHEREFORE, based upon the foregoing, the United States requests that the Court grant

its Motion, and Order that the United States intervene on or before November 19, 2018.

                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              United States Attorney


                                      By:    /s/ Susan M. Poswistilo
                                             SUSAN M. POSWISTILO (BBO #565581)
                                             Assistant U.S. Attorney
                                             John J. Moakley U. S. Courthouse
                                             One Courthouse Way, Ste. 9200
                                             Boston, MA 02210
                                             (617) 748-3103
                                             susan.poswistilo@usdoj.gov

                                 CERTIFICATE OF SERVICE

I hereby certify that this documents filed through the ECF system will be sent electronically to
the registered participants as identified on the Notice of Electronic Filing (NEF)

Dated: October 5, 2018                       /s/ Susan M. Poswistilo
                                             Susan M. Poswistilo
                                             Assistant United States Attorney

                                       CERTIFICATION

I certify that I have conferred with opposing counsel by email and have attempted in good faith
to resolve or narrow the issue.

                                             /s/ Susan M. Poswistilo
                                             Susan M. Poswistilo
                                             Assistant United States Attorney
Date: October 5, 2018




                                                 3
